DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims dated 8/24/2022 are acknowledged.  Claims 1, 5, 7, 10, 12, 14, 16, 50, 58-59, 72, 77-90 are pending.  Claim 72 is WITHDRAWN.  Claims 86, 89-90 are amended.

WITHDRAWN OBJECTIONS/REJECTIONS
The 102(a)(1) rejection of claims 86-90 as anticipated by Murphy as evidenced by Genbank Accession No. AB019437, IMGT Repertoire IGHV and IMGT IGKV is WITHDRAWN in light of Applicant’s amendments to the claims.
The 102(a)(1) rejection of claims 86-88 as anticipated by Takehara, 2014 is WITHDRAWN in light of Applicant’s amendments to the claims.
Any rejection not reiterated herein is WITHDRAWN.

RESPONSE TO ARGUMENTS
Applicant’s arguments with regard to a WITHDRAWN objection/rejection are moot.  Any argument pertinent to a new or maintained rejection can be found below.

PRIORITY
The instant Application, filed 9/2/2020, is a CONTINUATION of PCT/CN2020/075698, filed 2/18/2020, which claims priority to PCT/CN2019/106320 filed 09/18/2019 and PCT/CN2019/075406 filed 02/18/2019.  Thus, the earliest possible priority of the instant application is 02/18/2019.


CLAIMS
Independent claims 1, 50 and 86 are drawn to transgenic non-human animals comprising human immunoglobulin genes operably linked to an endogenous immunoglobulin gene, wherein the human genes are capable of undergoing VDJ rearrangement.  Only claim 86 of the independent claims has been amended (showing insertions):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


















PRODUCT-BY-PROCESS CLAIMS
Claims 1, 50, and 86 are directed to genetically modified rodents comprising product-by-process claim limitations with the claims:
Claim 1 recites, “wherein a contiguous human sequence is integrated into the endogenous chromosome by recombination, and the human sequence is at least 500 kb.”
Claim 50 recites “wherein the contiguous human heavy chain immunoglobulin locus sequence is integrated into the endogenous chromosome by recombination, and the contiguous human heavy chain immunoglobulin locus sequence is at least 500 kb.”
Claim 86 recites, “inducing recombination between the modified human chromosome and an endogenous chromosome, thereby replacing one or more endogenous genes with one or more human genes, wherein a contiguous human sequence is integrated into the endogenous chromosome by recombination, and the human sequence is at least 500 kb.”

MPEP 2113 (I): PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted.)

AND
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979.)


In the instant case, the structure of claims 1, 50 and 86 require that the final integrated human sequences are at least 500 kb of contiguous human sequences, regardless of whether the process of integration including integrating a single contiguous sequence of greater than 500 kb, or multiple smaller sequences, which, when integrated into the genome, result in a single contiguous human sequence of greater than 500 kb.

NEW/MODIFIED REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 10, 12, 14, 16, 58-59, 77-79, 81 and 83-84 remain, and claims 86-90 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0033336 to Murphy, of record, cited on Applicant’s IDS dated 10/13/20, in light of Genbank Accession No. AB019437. Earliest priority 1998. 82 pages, and IMGT Repertoire (IG and TR) Gene Table: Human (Homo sapiens) IGHV.  [online database], downloaded on 6/18/2021 from http://www.imgt.org/IMGTrepertoire/index.php?section=LocusGenes&repertoire=genetable&species=human&group=IGHV, last updated 04/10/2018; 16 pages, herein after “the IMGT Repertoire human IGHV Gene Table,” and in view of Green et al.  Regulation of B Cell Development by Variable Gene Complexity in Mice Reconstituted with Human Immunoglobulin Yeast Artificial Chromosomes. Journal of Experimental Medicine, 1998.  188(3):483-495. This rejection is modified in response to Applicant’s amendments to the claims:  Claims 86-90 are included in the rejection as a result of Applicant’s amendments to the claims.
With regard to instant claims 1 and 86, Murphy discloses generating transgenic mice comprising replacing the entire mouse heavy chain V, D and J genomic locus with the orthologous human heavy chain V, D and J genomic locus, using homologous recombination, such that the human V, D, and J locus is operably linked to the endogenous constant region (paragraphs [0017]-[0019], [0023], [0024], [0026]; FIGS 4A-D; Example 3; paragraph [0081]).   See, specifically, “Wherein the mouse heavy chain variable region locus is replaced, in whole or in part, with a human heavy chain variable gene locus…wherein the heavy and light chain variable region gene loci are replaced, in whole, with their human homologs or orthologs” (paragraph [0024], emphasis added).  See also, “obtaining one or more large cloned genomic fragments containing the entire homologous or orthologous human variable region locus” which Murphy discloses as the basis for generating the vectors for creating the transgenics (paragraph [00026]).  Murphy discloses “Large insert (BAC) clones spanning the entire VDJ region of the human heavy chain locus are isolated (FIG. 4A).  The sequence of this entire region is available in the following Gen Bank files (AB019441, AB0199438, AB019439, AB019440, AB019441, X97051 and X54713).” 
Murphy discloses the endogenous heavy chain and/or light chain immunoglobulin locus is disrupted by the direct in situ replacement of the mouse sequences with the entire human VDJ and light chain genomic transgenes (Example 3).  Thus, Murphy establishes that the endogenous mouse heavy chain VDJ region, from 5’ to 3’ is deleted, when the orthologous human heavy chain VDJ region sequences are inserted (See FIGs 4A-4D).  

    PNG
    media_image2.png
    172
    910
    media_image2.png
    Greyscale
Murphy discloses the whole the endogenous heavy chain and/or light chain immunoglobulin locus is replaced with the human heavy chain and/or light chain gene locus (paragraphs [0016]-[0018]).  Murphy shows that the whole human heavy chain locus is at least 500 kb of contiguous human sequences at figure 4A:

    PNG
    media_image2.png
    172
    910
    media_image2.png
    Greyscale




However, Murphy does not show that the mice comprise the entire heavy chain variable region comprising human IGV(III)-82, IGHV7-81, IGV4-80, IGHV3-79, IGHV(II)-78-1, IGV5-78, IGHV7-77, IGHV(III)-76-1, IGHV3-76, IGHV3-75, and IGHV(II)-74-1 from human chromosome 14, as required by claims 1 and 86.
Genbank Accession No. AB019437 represents the first 200,000 bases of the human heavy chain locus.  AB019437 lists the first features of the locus are 3-82P, 7-81, 4-80, 3-79, 78-1, 5-78, 76-1, 3-76, 3-75, 74-1, see pages 2-3).  It is noted that AB019437 does not list 7-77.  However the IMGT Repertoire human IGHV Gene Table shows 7-77 is located on chromosome 14 in the human variable locus.
Green discloses 2 early mouse models comprising a human immunoglobulin gene segment capable of undergoing rearrangement, each comprising a human heavy chain variable region, a human D segment and a human J segment (Abstract).  Green compared one mouse with a short transgene (5 VH genes and 3 VK genes) compared to a mouse with long transgene (66VH genes and 32VK genes) (abstract, page 484, FIG 1).  Green shows that the mouse with the larger insert comprised 5 functional variable genes from the yH1 YAC, and an additional 61 variable genes, 34 functional genes, and 27 pseudogenes (FIG 1 legend, page 484-485).  Green shows that the mouse with the larger, more complex variable insert has improved B cell and antibody production compared to the shorter mouse (FIG 2, 4-6, Table 1).  Green notes that the native structures of the human transgenes include non-functional/pseudogenes already present in the locus.  Green discloses the insertion of the human transgenes into the germline in a “native organization and structure” allows for the ability to study the contribution of the size and complexity of variable chain in vivo (page 491, 494).  
Green notes that while the mouse with the larger heavy chain variable insert has improved responses to B cell and antibody production –when compared to the mouse with the shorter insert--, the mouse did not show complete wild-type responses.  “The lack of complete reconstitution may stem from specific features of the human antibody repertoire…Positive selection and expansion of the mature B cell population could also be impaired by the absence of specificities, such as those associated with the human Vλ genes” (page 493).  Thus, Green suggests that the lack of complete wild-type responses may be due to features from the wild type gene(s) that have not been incorporated into the mouse.
Thus, Green establishes that a longer human variable transgene, in a native orientation and structure, comprising pseudogenes therein, has improved properties in vivo than a smaller one.  Further, Green suggests that the inability of the larger transgenic mice to completely reconstitute wild-type phenotypes may be due to portions of the human locus that is missing.
With regard to the claimed requirement that the animal comprises human IGV(III)-82, IGHV7-81, IGV4-80, IGHV3-79, IGHV(II)-78-1, IGV5-78, IGHV7-77, IGHV(III)-76-1, IGHV3-76, IGHV3-75, and IGHV(II)-74-1 from human chromosome 14, it would have been obvious to combine the disclosure of Murphy with Genbank Accession No. AB019437 and Green to arrive at the claimed invention.  Murphy specifically discloses that the “entire” human heavy chain variable gene can be inserted into the mouse chromosome, and provides the Genbank Accession Numbers which provide the entire locus.  Genbank Accession No. AB019437 encodes the distal end of the human heavy chain locus at chromosome 14, and the first listed features are 3-82 through -74-1.  The motivation to encode the human heavy chain from 3-82 comes from the prior art: Murphy details the process of cloning and inserting the “entire” locus into the mice; further, Green shows that while the larger transgenic mouse had improved phenotypes compared to the shorter transgenic, the phenotypes were not fully wild-type, and suggests the phenotypes were being effects by locus sequences that were not included in the mouse.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention, as the art taught transgenic mice that have the entire human variable gene region, and shows that the more native the transgene is, the better the immune response.
With regard to claim 5, Murphy discloses the endogenous heavy chain and/or light chain immunoglobulin locus is disrupted by the direct in situ replacement of the mouse sequences with the entire human VDJ and light chain genomic transgenes (Example 3).
With regard to claims 10 and 12, wherein the claims recite, “wherein the rodent comprises an unmodified human sequence derived from a human heavy chain immunoglobulin gene locus starting from human IgHV (III) to human IGHV1-2”, and “wherein the rodent comprises an unmodified human sequence derived from a human heavy chain immunoglobulin gene locus starting from human IGHD1-1 to human IGHJ6”, respectively, it is noted that the “comprising” claim language allows for the recited human sequences to be encompassed within a larger sequence – such as a transgene comprising entire human heavy chain VDJ region.  The IMGT Repertoire human IGHV Gene Table is cited to show that IGH(III)-82, IGVH1-2, IGHD1-1, and IGHJ6 are encoded within human chromosome 14.  Thus because Murphy discloses an animal comprising all human V genes, all human D genes, and all human J genes, Murphy renders obvious claims 10 and 12.
With regard to claim 14, Murphy discloses the mouse is homozygous for the modified locus (paragraph [0095]).
With regard to claim 16, Murphy discloses the mouse further comprises human immunoglobulin light chain V and J genes are integrated at an endogenous light chain locus (Example 3).  
With regard to claim 58, Murphy discloses the mouse can produce an antibody comprising segments encoded by the human gene segments (Example 3).
Regarding claim 59, Murphy discloses cells obtained from the non-human mouse (paragraphs [0090]-[0092], Example 3).
With regard to claim 77, Murphy discloses the endogenous heavy chain and/or light chain immunoglobulin locus is disrupted by the direct in situ replacement of the mouse sequences with the entire human VDJ and light chain genomic transgenes (Example 3).
With regard to claim 78, Murphy discloses the animal is a rodent, including a mouse (Example 3).
With regard to claim 81, Murphy discloses the endogenous heavy chain and/or light chain immunoglobulin locus is disrupted by the direct in situ replacement of the mouse sequences with the entire human VDJ and light chain genomic transgenes (Example 3).  Further, Green discloses mice comprising human light chain segments integrated into the corresponding light chain locus in the recipient mice (FIG 1.).  Green discloses the insertion of the transgenes into their native structure and organization in the rodent genome aids in generating and studying human antibodies (page 450, second column). A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention, as the art teaches insertion of human light chain genes into the corresponding rodent light chain locus.
With regard to claim 83, wherein the rodent has a complete human antibody repertoire, Murphy does not reduce to practice the mice therein.  However, Green shows that mice comprising partial replacement of human variable genes are capable of making a diverse repertoire of human antibodies.  Thus, it would be expected that animals which comprise all human heavy chain variable genes, all entire human D genes, and all entire J genes would also be capable of producing diversified antibodies. 
Claims 79 and 84 encompass an embodiment wherein the rodent can detectably express variable genes 3-64D and 5-10-1 (claim 79) and 3-15, 3-53, 3-66, 5-51, 1-24, 1-18, 1-69, 3-7, 3-74, 3-23, 3-43, 3-21, 3-30-3, 4-59, 6-1, 3-48, 4-34, 4-39, 3-33, 3-30, 3-30, 4-61, 3-47, 3-NL1, 3-69-1, 7-4-1, 1-58, 4-28, 2-26, 2-5, 3-64, 3-20, 2-70, 3-11, 4-30-2, 3-13, 3-49, 5-10-1, 3-72, 1-2, 4-30-4, 1-46, 3-64D, 1-3, 3-73, 4-4 and 4-31 (claim 84).
The IMGT Repertoire human IGHV Gene Table is cited to show the claimed genes are encoded within human chromosome 14.  Thus because Murphy discloses an animal comprising all human V genes, all human D genes, and all human J genes, Murphy renders obvious claims 80 and 84.
With regard to claim 87, Murphy discloses the modified human chromosome comprises a wild type loxP site, and a mutant lox511 site, which reads on two or more exogenous recombination sites (paragraphs [0031], [0052], [0069], [0090]-[0094] ).
With regard to claim 88, Murphy discloses the endogenous chromosome comprises a wild type loxP site, and a mutant lox511 site, which reads on two or more exogenous recombination sites (paragraphs [0031], [0052], [0069], [0090]-[0094]).
With regard to claim 89, which requires the animal comprises at least 150 human IgHV genes selected from those listed (representing the known IgHV genes encoded on chromosome 14), at least 20 human IgDH genes selected from those listed (representing the known IgHD genes encoded on human chromosome 14), and at least 5 human IgHJ genes selected from those listed (representing the known IgHJ genes encoded on Human chromosome 14). Murphy discloses the non-human transgenic animal comprises all human heavy chain VDJ gene segments (FIGS 4A-D; Example 3; paragraph [0081]). Murphy discloses the human heavy chain variable locus can be cloned from known sequences (paragraph [0081]). Genbank Accession No. AB019437 and the IMGT Repertoire human IGH are cited solely to show the genes identified in claim are encoded on human chromosome 14. Thus, because Murphy discloses an animal comprising all human V genes, all human D genes, and all human J genes, Murphy discloses claim 89.
 With regard to new claim 90, which requires the animal comprises at least 50 human IgKV genes listed (representing known IgKV genes encoded on human chromosome 2), and at least 3 human IGKJ genes listed (representing known IgKJ genes encoded on human chromosome 2).   Murphy discloses the non-human transgenic animal comprise the animal comprises all human light chain KV genes, and all human light chain KJ genes (example 3; paragraph [0086], [0095]).  The IMGT Repertoire IGKV and the IMGT Repertoire IGKJ references are cited to show that the light chain genes encompassed claim 90 are encoded on the human light chain locus within chromosome 2. Thus, because Murphy discloses the animal comprises all human light chain KV genes, and all human light chain KJ genes, Murphy discloses claim 90.

Claim 7 remains rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0033336 to Murphy, of record, cited on Applicant’s IDS dated 10/13/20, in light of Genbank Accession No. AB019437. Earliest priority 1998. 82 pages of record, and IMGT Repertoire (IG and TR) Gene Table: Human (Homo sapiens) IGHV.  [online database], downloaded on 6/18/2021 from http://www.imgt.org/IMGTrepertoire/index.php?section=LocusGenes&repertoire=genetable&species=human&group=IGHV, last updated 04/10/2018; 16 pages, herein after “the IMGT Repertoire human IGHV Gene Table,” of record, and in view of Green et al.  Regulation of B Cell Development by Variable Gene Complexity in Mice Reconstituted with Human Immunoglobulin Yeast Artificial Chromosomes. Journal of Experimental Medicine, 1998.  188(3):483-495, as applied to claims 1, 5, 10, 12, 14, 16, 58-59, 77-79, 81, and 83-84 above, and further in view of IMGT Repertoire (IG and TR) Gene Positions: IGH Mouse (Mus musculus) C57BL/6J in GRCm38.93 assembly, [online database] downloaded on 2/23/2021 from http://imgt.org/IMGTrepertoire/index.php?section=LocusGenes&repertoire=GenePositions&species=mouse&group=IGH, updated 05/27/2016, 7 pages, hereinafter “the IMGT Repertoire Mouse IGH” of record.
The disclosures of Murphy, Genbank Accession No. AB019437, “the IMGT Repertoire human IGHV Gene Table”, and Green are applied as in the 103 rejection above, the content of which is incorporated herein in its entirety.   Murphy, in view of Genbank Accession No. AB019437, “the IMGT Repertoire human IGH” and Green combine to render obvious a rodent according to claim 1, wherein all human IGHV genes, all IGHD genes, and all KGHJ genes are inserted into the rodent genome, resulting in a rodent comprising a contiguous human sequence of at least 500 kb.
Murphy discloses the endogenous heavy chain and/or light chain immunoglobulin locus is disrupted by the direct in situ replacement of the mouse sequences with the entire human VDJ and light chain genomic transgenes (Example 3).  Thus, Murphy establishes that the endogenous mouse heavy chain VDJ region, from 5’ to 3’ is deleted, when the orthologous human heavy chain VDJ region sequences are inserted (See FIGs 4A-4D).  
However, none of Murphy, Genbank Accession No. AB019437, “the IMGT Repertoire human IGHV Gene Table”, nor Green disclose wherein the rodent genome comprises a deletion of a contiguous sequence starting from mouse IGHV1-85 to the IGHJ4 gene, as required by instant claim 7.
The IMGT Repertoire Mouse IGH charts the mouse IGH genes linearly along the chromosome.  The IMGT Repertoire Mouse IGH shows the mouse IGHV1-85 is at the 5’ end of the mouse IGH locus – the 2nd most 5’ gene -(page 1), and the mouse IGHJ4 gene is the 3’ most mouse J gene in the locus, upstream of the constant region genes (page 7). 
It would have been obvious to the skilled artisan to delete, via replacement, the mouse chromosome from mouse IGHV1-85 to the IGHJ4 gene, as these genes represent the boundaries of the endogenous chromosome Murphy discloses as being replaced by the orthologous human heavy chain VDJ region.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as the 5’ and 3’ genes of the murine heavy chain VDJ locus was known at the time of the invention.  

Claim 85 remains rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0033336 to Murphy, of record, cited on Applicant’s IDS dated 10/13/20, in light of Genbank Accession No. AB019437. Earliest priority 1998. 82 pages, and IMGT Repertoire (IG and TR) Gene Table: Human (Homo sapiens) IGHV.  [online database], downloaded on 6/18/2021 from http://www.imgt.org/IMGTrepertoire/index.php?section=LocusGenes&repertoire=genetable&species=human&group=IGHV, last updated 04/10/2018; 16 pages, herein after “the IMGT Repertoire human IGHV Gene Table,” and in view of Green et al.  Regulation of B Cell Development by Variable Gene Complexity in Mice Reconstituted with Human Immunoglobulin Yeast Artificial Chromosomes. Journal of Experimental Medicine, 1998.  188(3):483-495, as applied to claims 1, 5, 10, 12, 14, 16, 58-59, 77-79, 81 and 83-84 above, and further in view of IMGT Repertoire (IG and TR) Gene Table: Human (Homo sapiens) IGKV.  [online database] downloaded on 2/23/2021 from http://imgt.org/IMGTrepertoire/index.php?section=LocusGenes&repertoire=genetable&species=human&group=IGKV; last updated 03/04/2015; 9 pages, hereinafter “the IMGT Repertoire IGKV” of record.
Claim 85 encompasses an embodiment wherein the rodent expresses a variety of KV light chain genes.
The disclosures of Murphy, Genbank Accession No. AB019437, “the IMGT Repertoire human IGHV Gene Table”, and Green are applied as in the 103 rejection above, the content of which is incorporated herein in its entirety.   Murphy, in view of Genbank Accession No. AB019437, “the IMGT Repertoire human IGH” and Green combine to render obvious a rodent according to claim 1, wherein all human IGHV genes, all IGHD genes, and all KGHJ genes are inserted into the rodent genome.
Murphy and Green discloses the transgenes encoding human light chain genes are inserted into the endogenous light chain immunoglobulin locus.  
However, none of Murphy, Genbank Accession No. AB019437, “the IMGT Repertoire human IGHV Gene Table”, nor Green disclose the specific KV light chains recited within claim 85.
The IMGT Repertoire IGKV reference shows all of the light chain genes encoded on the human light chain locus within chromosome 2.
It would have been obvious to the skilled artisan to encode and express the claimed light chain genes in the transgenic mouse.  A skilled artisan would have looked to the known genes encoded on the human locus when generating a transgenic animal encoding “the entire” human immunoglobulin gene, as taught by Murphy.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as claims human light chains genes were known at the time of the invention.  

Claims 50, 80 and 82 remain rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0033336 to Murphy, of record, cited on Applicant’s IDS dated 10/13/20, in light of Genbank Accession No. AB019437. Earliest priority 1998. 82 pages, and the IMGT Repertoire (IG and TR) Gene Table: Human (Homo sapiens) IGHV.  [online database], downloaded on 6/18/2021 from http://www.imgt.org/IMGTrepertoire/index.php?section=LocusGenes&repertoire=genetable&species=human&group=IGHV, last updated 04/10/2018; 16 pages, herein after “the IMGT Repertoire human IGHV Gene Table,” and in view of Green et al.  Regulation of B Cell Development by Variable Gene Complexity in Mice Reconstituted with Human Immunoglobulin Yeast Artificial Chromosomes. Journal of Experimental Medicine, 1998.  188(3):483-495 and further in view of IMGT Repertoire (IG and TR) Gene Positions: IGH Mouse (Mus musculus) C57BL/6J in GRCm38.93 assembly, [online database] downloaded on 2/23/2021 from http://imgt.org/IMGTrepertoire/index.php?section=LocusGenes&repertoire=GenePositions&species=mouse&group=IGH, updated 05/27/2016, 7 pages, hereinafter “the IMGT Repertoire Mouse IGH” of record.
With regard to instant claim 50, Murphy discloses generating transgenic mice comprising replacing the entire mouse heavy chain V, D and J genomic locus with the orthologous human heavy chain V, D and J genomic locus, using homologous recombination, such that the human V, D, and J locus is operably linked to the endogenous constant region (paragraphs [0017]-[0019], [0023], [0024], [0026]; FIGS 4A-D; Example 3; paragraph [0081]).   See, specifically, “Wherein the mouse heavy chain variable region locus is replaced, in whole or in part, with a human heavy chain variable gene locus…wherein the heavy and light chain variable region gene loci are replaced, in whole, with their human homologs or orthologs” (paragraph [0024], emphasis added).  See also, “obtaining one or more large cloned genomic fragments containing the entire homologous or orthologous human variable region locus” which Murphy discloses as the basis for generating the vectors for creating the transgenics (paragraph [00026]).  Murphy discloses “Large insert (BAC) clones spanning the entire VDJ region of the human heavy chain locus are isolated (FIG. 4A).  The sequence of this entire region is available in the following Gen Bank files (AB019441, AB0199438, AB019439, AB019440, AB019441, X97051 and X54713).” 
Murphy discloses the endogenous heavy chain and/or light chain immunoglobulin locus is disrupted by the direct in situ replacement of the mouse sequences with the entire human VDJ and light chain genomic transgenes (Example 3).  Thus, Murphy establishes that the endogenous mouse heavy chain VDJ region, from 5’ to 3’ is deleted, when the orthologous human heavy chain VDJ region sequences are inserted (See FIGs 4A-4D).  

    PNG
    media_image2.png
    172
    910
    media_image2.png
    Greyscale
Murphy discloses the whole the endogenous heavy chain and/or light chain immunoglobulin locus is replaced with the human heavy chain and/or light chain gene locus (paragraphs [0016]-[0018]).  Murphy shows that the whole human heavy chain locus is at least 500 kb of contiguous human sequences at figure 4A:




However, Murphy does not show that the mice comprise the entire heavy chain variable region comprising human IGV(III)-82, IGHV7-81, IGV4-80, IGHV3-79, IGHV(II)-78-1, IGV5-78, IGHV7-77, IGHV(III)-76-1, IGHV3-76, IGHV3-75, and IGHV(II)-74-1, or that the deletion comprises a deletion of a contiguous sequence starting from mouse IGHV1-85 to the IGHJ4 gene, as required by claim 50.
Genbank Accession No. AB019437 represents the first 200,000 bases of the human heavy chain locus.  AB019437 lists the first features of the locus are 3-82P, 7-81, 4-80, 3-79, 78-1, 5-78, 76-1, 3-76, 3-75, 74-1, see pages 2-3).  It is noted that AB019437 does not list 7-77.  However the IMGT Repertoire human IGHV Gene Table shows 7-77 is located on chromosome 14 in the human variable locus.
Green discloses 2 early mouse models comprising a human immunoglobulin gene segment capable of undergoing rearrangement, each comprising a human heavy chain variable region, a human D segment and a human J segment (Abstract).  Green compared one mouse with a short transgene (5 VH genes and 3 VK genes) compared to a mouse with long transgene (66VH genes and 32VK genes) (abstract, page 484, FIG 1).  Green shows that the mouse with the larger insert comprised 5 functional variable genes from the yH1 YAC, and an additional 61 variable genes, 34 functional genes, and 27 pseudogenes (FIG 1 legend, page 484-485).  Green shows that the mouse with the larger, more complex variable insert has improved B cell and antibody production compared to the shorter mouse (FIG 2, 4-6, Table 1).  Green notes that the native structures of the human transgenes include non-functional/pseudogenes already present in the locus.  Green discloses the insertion of the human transgenes into the germline in a “native organization and structure” allows for the ability to study the contribution of the size and complexity of variable chain in vivo (page 491, 494).  
Green notes that while the mouse with the larger insert has improved responses to B cell and antibody production –when compared to the mouse with the shorter insert--, the mouse did not show complete wild-type responses.  “The lack of complete reconstitution may stem from specific features of the human antibody repertoire…Positive selection and expansion of the mature B cell population could also be impaired by the absence of specificities, such as those associated with the human Vλ genes.” (page 493).  Thus, Green suggests that the lack of complete wild-type responses may be due to features from the wild type gene(s) that have not been incorporated into the mouse.
Thus, Green establishes that a longer human variable transgene, in a native orientation and structure, comprising pseudogenes therein, has improved properties in vivo than a smaller one.  Further, Green suggests that the inability of the larger transgenic mice to completely reconstitute wild-type phenotypes may be due to portions of the human locus that is missing.
The IMGT Repertoire Mouse IGH charts the mouse IGH genes linearly along the chromosome.  The IMGT Repertoire Mouse IGH shows the mouse IGHV1-85 is at the 5’ end of the mouse IGH locus – the 2nd most 5’ gene -(page 1), and the mouse IGHJ4 gene is the 3’ most mouse J gene in the locus, upstream of the constant region genes (page 7). 
With regard to the claimed requirement that the animal comprises human IGV(III)-82, IGHV7-81, IGV4-80, IGHV3-79, IGHV(II)-78-1, IGV5-78, IGHV7-77, IGHV(III)-76-1, IGHV3-76, IGHV3-75, and IGHV(II)-74-1 from human chromosome 14, it would have been obvious to combine the disclosure of Murphy with Genbank Accession No. AB019437, Green and The IMGT Repertoire Mouse IGH to arrive at the claimed invention.  Murphy specifically discloses that the “entire” human heavy chain variable gene can be inserted into the mouse chromosome, and provides the GenBank Accession Numbers which provide the entire locus.  Genbank Accession No. AB019437 encodes the distal end of the human heavy chain locus at chromosome 14, and the first listed features are 3-82 through -74-1.  The motivation to encode the human heavy chain from 3-82 comes from the prior art: Murphy details the process of cloning and inserting the “entire” locus into the mice; further, Green shows that while the larger transgenic mouse had improved phenotypes compared to the shorter transgenic, the phenotypes were not fully wild-type, and suggests the phenotypes were being effects by locus sequences that were not included in the mouse.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention, as the art taught transgenic mice that have the entire human variable gene region, and shows that the more native the transgene is, the better the immune response.
With regard to the claimed requirement the deletion comprises a deletion of a contiguous sequence starting from mouse IGHV1-85 to the IGHJ4 gene, it would have been obvious to the skilled artisan to delete, via replacement, the mouse chromosome from mouse IGHV1-85 to the IGHJ4 gene, as these genes represent the boundaries of the endogenous chromosome Murphy discloses as being replaced by the orthologous human heavy chain VDJ region.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as the 5’ and 3’ genes of the murine heavy chain VDJ locus was known at the time of the invention.  
Claim 80 encompasses an embodiment wherein the rodent can express variable genes 3-64D and 5-10-1 (claim 80). The IMGT Repertoire human IGHV Gene Table is cited to show the claimed genes are encoded within human chromosome 14.  It would have been obvious to the skilled artisan to encode and express the claimed light chain genes in the transgenic mouse.  A skilled artisan would have looked to the known genes encoded on the human locus when generating a transgenic animal encoding “the entire” human immunoglobulin gene, as taught by Murphy.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as claims human heavy chain variable genes were known at the time of the invention.  
With regard to claim 82, Murphy does not disclose inserting all of the human IGKV genes and human IGKJ genes at the endogenous light chain locus.  However, Green discloses mice comprising human light chain segments integrated into the corresponding light chain locus in the recipient mice (FIG 1.).  Green discloses the insertion of the transgenes into their native structure and organization in the rodent genome aids in generating and studying human antibodies (page 450, second column).  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention, as the art teaches insertion of human light chain genes into the corresponding rodent light chain locus.

RESPONSE TO ARGUMENTS
Applicant’s arguments filed 8/24/2022 with regard to the 103 rejections of record have been fully considered but are not persuasive. At pages 13-15, Applicant argues that there was no expectation of success in practicing the claimed invention of a rodent that contains a full human IGHV repertoire as cited in claim 1 because even if Murphy conceptually describes replacing the entire endogenous immunoglobulin locus with a human gene locus, Murphy does not reduce to practice the animal.  Applicant points to Exhibits A, B and C which Applicant alleges shows that the Velocimmune Mice (encompassed by the disclosure of Murphy) actually reduced to practice do not actually contain all of the human V segments.
The Examiner is not persuaded.  Applicant is attempting to read Murphy in a vacuum, and limit the disclosure of Murphy to the exemplified embodiments therein.  Patents are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989). Nonpreferred embodiments constitute prior art. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
However, Murphy is not applied alone but in combination with the IMGT Repertoire human IGHV Gene Table and Green.  Thus, even if Applicant’s evidence allegedly shows that the mice reduced to practice do not comprise all of the human gene segments, or the pseudogenes, the rejection relies of Murphy’s disclosure that all of the human V genes can be inserted into, and replace, the endogenous locus, and the IMGT Repertoire human IGHV Gene Table and Green teach the specific human V genes and pseudogenes that are included in an “entire” human V gene locus, as recited in the rejection of record.
Applicant also argues that there would be no expectation of success in generating the mice as claimed, “due to the limitations of the gene editing techniques of the time” (at page 15 of the Reply, second paragraph) by again citing to Exhibit A, and further arguing that making the mice as claimed involves replacing a large fragment of sequences in the endogenous chromosome with the related human sequences, stating, “This kind of extensive gene editing was uncommon and had many limitations.”  The Examiner is not convinced of error.  Applicant again relies on the mice reduced to practice in Murphy, and not to what Murphy teaches.  Further, clearly Murphy discloses iterative recombination events of 200-300 kb segments of human sequences to replace the endogenous mouse sequence, thus, generating at least 500 kb of human sequences, and up to 1 MB, is still taught within the disclosure of Murphy (FIGs 4A-C, and other passaged cited in the rejection).  Applicant does not point to any evidence showing that the claimed mice are not actually capable of being produced from the teachings of the cited art or otherwise.  The Examiner is unable to find anything in the cited exhibits which teaches replacement of the entire endogenous immunoglobulin locus with the human locus is not possible.
With regard to Applicant’s argument that they are the first to generate mice with the claimed structures does not undermine the rejection, when there is no evidence to suggest that the    replacement of the entire endogenous immunoglobulin locus with the human locus as claimed is not possible.
At pages 15-16, Applicant argues that the generating of mice as claimed is evidence of unexpected results, as no one has successfully generated such mice.  Applicant points to the levels of frequency cited in the instant specification of mice with particular genes, at tables 15, FIG 70A, FIG 71A, and FIG 71B.  The Examiner is not convinced.  Even in light of Applicant’s evidence, there is nothing in the specification or the prior art to suggest that the replacement of the entire endogenous immunoglobulin locus with the human locus as claimed is not possible.
At page 16, Applicant argues that Murphy teaches the stepwise insertion of 200-300 kb, which allegedly do not result in mice as claimed, and contrasts with the mice generated in the instant specification, which are generated in a single step.  The Examiner is not convinced of error.  As explained in the CLAIMS section, and throughout prosecution, the method recited in the product-by-process claim does not limit the claim with regard to patentability, only the structure that is the result of the method.  Thus, even if Murphy teaches the step-wise insertion of human sequences in order to replace the endogenous immunoglobulin genes, the end result is a mouse comprising all of the endogenous genes replaced with all of the corresponding genes.

With regard to claim 7, Applicant argues that the rejection is overcome in light of the arguments over Murphy.  The Examiner is not persuaded, for the reasons stated above. 
With regard to claim 85, Applicant argues that the claim depends up on the disclosure over Murphy, and should be withdrawn for that reason alone.  Applicant further argues that none of the cited art teaches expression of the cited genes or pseudogenes.  The Examiner notes that the arguments over Murphy remain unpersuasive, for the reasons stated above.  Further, the claimed genes and pseudogenes are taught by the IMGT IGHV repertoire and Green, and are obvious for the reasons of record.  The fact that the prior art does not reduce to practice the claimed genes does not undermine the rejection when nothing in the specification or the prior art to suggest that the replacement of the entire endogenous immunoglobulin locus with the human locus as claimed is not possible.
With regard to the rejection over claim 50, Applicant argues that the same arguments over Murphy and claim 1 apply to the rejection over claim 50.  The Examiner is not convinced of error, for the same reasons as stated above.

CONCLUSION
No claims are allowed.  No claims are free of the prior art.

FINAL REJECTION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633